Citation Nr: 0704029	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to service-
connected impotence.

2.  Entitlement to a compensable rating for impotence.

3.  Entitlement to a temporary total rating based upon 
hospitalization in excess of 21 days for a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for an acquired psychiatric 
disorder, claimed as secondary to service-connected 
impotence; for a compensable rating for impotence; and for a 
temporary total rating based upon hospitalization in excess 
of 21 days for a service-connected disorder.  

The issues of entitlement to a compensable rating for 
impotence and entitlement to a temporary total rating based 
upon hospitalization in excess of 21 days for a service-
connected disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The veteran's acquired psychiatric disorders (bipolar 
disorder, schizophrenia and depression) are related to and 
are aggravated by his service-connected impotence.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorders (bipolar 
disorder, schizophrenia and depression) are aggravated by his 
service-connected impotence.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran's service medical records do not demonstrate 
treatment for or a diagnosis of a psychiatric disorder.  The 
veteran, however, does not contend that his current 
psychiatric disorder was incurred during service, but rather 
contends that it was caused or aggravated by his service-
connected impotence.  

In a May 2000 letter, the veteran's treating VA psychiatrist 
stated that the veteran was currently receiving treatment for 
bipolar disorder, manic type, and that it appeared that his 
impotence was causing much distress in his life.  The veteran 
was noted to be preoccupied with his impotence and all his 
visits to the clinic had involved repetition of his 
frustration and aggravation as a result of being impotent due 
to medication prescribed by VA.  He had displayed hostility, 
threats, mistrust, and paranoia related to this problem.  The 
veteran believed that he alone suffered from impotence and 
that nobody understood him.  For these reasons, the 
psychiatrist felt that the veteran's impotence was 
aggravating his mental disorder.  The same psychiatrist wrote 
a letter in November 2001 reiterating her belief that the 
veteran's psychiatric disorder was aggravated by his 
impotence.

On VA psychiatric examination in June 2000, the veteran 
described his impotence as the causative factor in his 
development of mental illness.  In the report of examination, 
the examiner noted the veteran's lengthy history of 
psychiatric treatment related to impotence, including several 
periods of psychiatric hospitalization due to expressing 
homicidal ideations regarding the VA doctors who prescribed 
him the medication responsible for his impotence.  In finding 
that the veteran's mental illness was aggravated by his 
impotence, the examiner stated, "it is fairly obvious that 
the veteran has been almost wholly consumed and preoccupied 
with his sexual impotency and that these ideas have markedly 
enhanced the baseline manifestations of his nonservice-
connected mental health disorder."

Finally, in November 2004, another of the veteran's treating 
psychiatrists wrote a letter discussing the veteran's many 
periods of psychiatric hospitalization related to anger 
associated with impotence.  Most recently, the veteran had 
been hospitalized from August 2002 to late November 2004 in 
association with homicidal ideations regarding the VA doctors 
who prescribed him the medication responsible for his 
impotence.  The psychiatrist determined that the most recent 
period of hospitalization was related to and in part the 
result of his service-connected impotence.  Accordingly, the 
psychiatrist determined that the veteran's impotence 
aggravated his nonservice-connected psychiatric disorders.

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
In such cases, only the portion attributable to the service-
connected disability will qualify for compensation.  Id.  
Here the June 2000 VA examiner and the veteran's treating 
psychiatrists found that his psychiatric disorders were 
aggravated by his service-connected impotence, and there is 
no evidence to the contrary.  While it is clear in this case 
that the veteran's psychiatric disorders were significant 
even aside from the stress associated with his impotence, it 
is clear nonetheless from the medical evidence that his 
impotence aggravated his psychiatric disability.  Thus, the 
Board finds that the preponderance of the evidence supports a 
finding that the veteran's psychiatric disorder is related to 
his service-connected impotence, at the very least by 
aggravation.

As the preponderance of the evidence is in favor of the claim 
for service connection for an acquired psychiatric disorder, 
service connection for an acquired psychiatric disorder, to 
the extent that it is aggravated by the service-connected 
impotence, is granted.  The benefit-of-the-doubt rule has 
been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Service connection for aggravation of an acquired psychiatric 
disorder, secondary to service-connected impotence, is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for a compensable rating for impotence and for 
a temporary total rating based upon hospitalization in excess 
of 21 days for a service-connected disorder.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Treatment 
records dated in March 2002 show that the veteran had 
atrophic testes.  No finding of penile deformity was made.  
However, because the veteran has not yet been afforded a VA 
examination in connection with his claim for an increased 
rating for his impotence, and there is evidence of atrophy of 
the testes that may be associated with his service-connected 
disability, the Board finds that a remand for an examination 
to determine the current level of severity of his disability 
is necessary.

Additionally, as service connection has been granted for an 
acquired psychiatric disorder based on aggravation due to 
service-connected impotence, the Board finds that the basis 
upon which the RO denied the veteran's claim for a temporary 
total rating based upon hospitalization in excess of 21 days 
for a service-connected disorder has changed, and, in order 
to protect the veteran's procedural rights, that a remand is 
necessary for RO consideration of the claim in the first 
instance.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
genitourinary examination for the 
purpose of ascertaining the current 
level of severity of his service-
connected impotence.  The examiner 
should specifically make findings as to 
whether there is any penile deformity 
or atrophy of the testicles associated 
with his impotence.  If there is 
atrophy of the testicles associated 
with impotence, the examiner should 
clearly indicate whether the atrophy is 
complete.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
a compensable rating for impotence and 
for a temporary total rating based upon 
hospitalization in excess of 21 days 
for a service-connected disorder.
If further action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


